Ostrander, J.
{after stating the facts). Ordinarily, when a verdict is directed by the trial court, an appeal is taken and it is necessary for this court to examine the testimony in the case, it will be read most favorably to the appellant. The rule cannot be applied in this case, because it appears that the position assumed by counsel for appellant was that in any event the court should dispose of the case. But one construction can be reasonably given to the language of counsel when considered with the undisputed evidence and the pleadings. It is an ad*506mission that the bank, through its cashier, received from plaintiff the evidences of its indebtedness to him, did not then pay him the money, agreed to thereafter pay it to him upon his demand and when demand was made, by the production of the cashier’s receipt, refused payment upon the ground that the money had been paid upon the plaintiff’s order. The only matter of defense set out with the plea is payment. Assuming that plaintiff indorsed the certificates and surrendered them to the bank, receiving in lieu of them the cashier’s receipt, it is clear that the bank has not paid him and has refused payment. If he did not indorse them, it has not paid him. It cannot be said, as matter of law, that the court below was in error, and the judgment is, therefore, affirmed.
Grant, Blair, Montgomery, and Hooker, JJ., concurred.